Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2021 has been entered.

Response to Arguments
Applicant's arguments filed 11/05/2021 have been fully considered and are moot in view new grounds of rejection. Applicant's arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9 & 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 9 & 16, cites “cause the transmission of a prompt for room configuration information based on the specific type of room” lacks a proper antecedent basis because “the transmission of …” has not been previously defined in the claims.  The claim fails to define how and what manner “a prompt for room configuration information” is done.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Neill (20160003626) in view of Chen (WO2020077850A1)).
With regard to claim 1, O’Neill discloses a method for generating an indoor map of an area (A system and method for mapping an indoor environment, see the abstract), the method comprising: 
receiving, by an apparatus, location information from a positioning system configured to determine a respective position of one or more components of the 
at least one of (a) receiving, by the apparatus, building information indicating at least one of an exterior shape or an exterior size of a building or a portion of the building corresponding to the area, or (b) determining, by the apparatus, initial room information indicating at least one of a number of rooms or a respective size of one or more rooms in the area based at least in part on the location information (the floor plant associated a building approximated to the user location, see at least [0046]-[0047]+, and the floor plant of an indoor environment 300 indicates of a room, see at least [0048]+)); 
generating, by the apparatus, an overview map of the area, wherein the overview map defines one or more boundaries of the area determined based at least in part on the location information and at least one of the building information or the initial room information (the indoor environment are defined by the outler edges of the room, such as typically be present in a floor plant of the room, see at least [0048]+); 
generating, by the apparatus, the indoor map of the area based at least in part on correlating the location information associated with the overview map and the position associated with the map creation information (the mapping is generated to direct traveling from the starting location  to a particular point, see at least [0050]+).  

O’Neill fails to teach receiving, by the apparatus, one or more indications of user input providing map creation information configured to designate at least a subset of the area as a specific type of room, the one or more indications of user input providing the map 
Chen teaches an indoor robot which receiving, by the apparatus, one or more indications of user input providing map creation information configured to designate at least a subset of the area as a specific type of room, the one or more indications of user input providing the map creation information provided by a map creation asset, and the subset of the area identified based on a position of the map creation asset determined based on communication of the map creation asset with at least one of the one or more components of the positioning system (see at least Example 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify O’Neill by including receiving user inputs for providing map at least a specific type of room with position information based on the map and positioning system as taught by Chen for improving indoor map environment.

With regard to claim 2, Chen teaches that the method according to claim 1 further comprising: causing the transmission of a prompt for room configuration information based on the specific type of room;2 of 12 LEGALO2/41178175v1Appl. No.: 16/441,246 Amdt. dated November 5, 2021 Attorney Docket No.: 064359/530379 Reply to Office Action of September 8, 2021receiving room configuration information based on the prompt; and updating the indoor map of the area based on the room configuration information (rooms are recognized and updated, see Example 1) .  



With regard to claim 4, O’Neill teaches that the method according to claim 3, wherein one of the one or more ultra-wide band beacons is designated as a primary beacon from which the coordinates of the one or more ultra-wide beacons are based (see at least [0039]-[0042]+).  

With regard to claim 5, O’Neill teaches that  the method according to claim 3 further comprising: receiving a vertical dimension location of the beacon from at least one of a user input or a barometer; and correlating map creation information and the overview map based on the vertical dimension location of the beacon (see at least [0052]-[0053]).  

With regard to claim 6, O’Neill teaches that the method according to claim 1, wherein the map creation information comprises voice assistance information (see at least [0033]+).  

With regard to claim 7, O’Neill teaches that the method according to claim 1, wherein the positioning system comprises at least one of a global navigation satellite system, a radio-based positioning, a camera-based system, or a hand drawing (see at least [0023] & [0046]+).  

With regard to claims 8 & 15, O’Neill discloses an apparatus for generating an indoor map of an area, the apparatus comprising at least one processor and at least one non-transitory memory including computer program code instructions, the computer program code instructions (see Fig.1) configured to, when executed, cause the apparatus to: 3 of 12 LEGALO2/41178175v1Appl. No.: 16/441,246 Amdt. dated November 5, 2021 Attorney Docket No.: 064359/530379 Reply to Office Action of September 8, 2021 
receive location information from a positioning system configured to determine a respective position of one or more components of the positioning system located at set locations within the area  (client device 102 includes a wireless receiver 124 receives signals to identify signal strength to determine a location on the indoor environment, see at least [0033]+); 
at least one of (a) receive building information indicating at least one of an exterior shape or an exterior size of a building or a portion of the building corresponding to the area, or (b) determine initial room information indicating at least one of a number of rooms or a respective size of one or more rooms in the area based at least in part on the location information (the floor plant associated a building approximated to the user location, see at least [0046]-[0047]+, and the floor plant of an indoor environment 300 indicates of a room, see at least [0048]+));  
generate an overview map of the area, wherein the overview map defines one or more boundaries of the area determined based at least in part on the location information and at least one of the building information or the initial room information (the indoor environment are defined by the outlier edges of the room, such as typically be present in a floor plant of the room, see at least [0048]+);;


O’Neill fails to teach receiving, by the apparatus, one or more indications of user input providing map creation information configured to designate at least a subset of the area as a specific type of room, the one or more indications of user input providing the map creation information provided by a map creation asset, and the subset of the area identified based on a position of the map creation asset determined based on communication of the map creation asset with at least one of the one or more components of the positioning system; 
Chen teaches an indoor robot which receiving, by the apparatus, one or more indications of user input providing map creation information configured to designate at least a subset of the area as a specific type of room, the one or more indications of user input providing the map creation information provided by a map creation asset, and the subset of the area identified based on a position of the map creation asset determined based on communication of the map creation asset with at least one of the one or more components of the positioning system (see at least Example 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify O’Neill by including receiving user inputs for providing map at least a specific type of room with position information based on the map and positioning system as taught by Chen for improving indoor map environment.


With regard to claims 9 & 16, Chen  teaches that the apparatus according to claim 8, wherein the at least one memory and computer program code are configured to, with the processor, cause the apparatus to: cause the transmission of a prompt for room configuration information based on the specific type of room; receive room configuration information based on the prompt; and update the indoor map of the area based on the room configuration information (rooms are recognized and updated, see Example 1) .  

With regard to claims 10 & 17, O’Neill teaches that the apparatus according to claim 8, wherein the one or more components of the positioning system comprise one or more ultra-wide band beacons configured to provide radio-based positioning (see at least [0039]+).  

With regard to claim 11, O’Neillteaches that the apparatus according to claim 10, wherein one of the one or more ultra-wide band beacons is designated as a primary beacon from which the coordinates of the one or more ultra-wide beacons are based (see at least [0039]-[0042]) .  

With regard to claims 12 & 18, O’Neill teaches that the apparatus according to claim 10, wherein the at least one memory and computer program code are configured to, with 

With regard to claims 13 & 19, O’Neill teaches that the apparatus according to claim 8, wherein the map creation information comprises voice assistance information (see at least [0033]+)  .  

With regard to claims 14 & 20, O’Neill teaches that the apparatus according to claim 8, wherein the positioning system comprises at least one of a global navigation satellite system, a radio-based positioning, a camera-based system, or a hand drawing(see at least [0023] & [0046]+).    

Prior Arts Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Prehofer (20100125409) discloses a method and system creating and displaying shortcuts and landmark on a navigational map (see the abstract).
Oh (20180067187) discloses a system and method for indoor localization using beacons

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA X NGUYEN/Primary Examiner, Art Unit 3662